                  Case 20-12177               Doc        Filed 06/02/21 Entered 06/02/21 09:08:11                              Desc Main
                                                             document Page 1 of 5
 Fill in this information to identify the case:
 Debtor 1    Isabel Gomez

 Debtor 2

 (Spouse, if filing)

 United States Bankruptcy Court for the NORTHERN District of ILLINOIS

 Case number 20-12177

Official Form 410S1
Notice of Mortgage Payment Change                                                                                                                   12/15
If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the debtor’s
principal residence, you must use this form to give notice of any changes in the installment payment amount. File this form as a supplement
to your proof of claim at least 21 days before the new payment amount is due. See Bankruptcy Rule 3002.1.

Name of creditor: 1900 Capital Trust II, BY U.S. BANK TRUST Court claim no. (if known): 5-1
NATIONAL ASSOCIATION, NOT IN ITS INDIVIDUAL CAPACITY
BUT SOLELY AS CERTIFICATE TRUSTEE
Last 4 digits of any number you use to                      Date of payment change: 7/1/2021
identify the debtor’s account: 0957                         Must be at least 21 days after date
                                                                                  of this notice

                                                                                  New total payment: $1,298.67
                                                                                  Principal, interest, and escrow, if any

 Part 1:       Escrow Account Payment Adjustment

 1.      Will there be a change in the debtor’s escrow account payment?

         □ No.
         ■ Yes.         Attach a copy of the escrow account statement prepared in a form consistent with applicable nonbankruptcy law. Describe
                        the basis for the change. If a statement is not attached, explain why:
                        ________________________________________________________________________________________________________
                        ____________________________________

         Current escrow payment: $599.85                                New escrow payment: $736.43


 Part 2:       Mortgage Payment Adjustment

 2.      Will the debtor’s principal and interest payment change based on an adjustment to the interest rate on the debtor's
          variable-rate account?

         ■ No
         □ Yes.        Attach a copy of the rate change notice prepared in a form consistent with applicable nonbankruptcy law. If a notice is not attached,
                         explain why:
                         _______________________________________________________________________________________________________
                         __________________________________________________________________________________

         Current interest rate:                                     New interest rate:

         Current principal and interest payment:           New principal and interest payment:


 Part 3:       Other Payment Change

 3.      Will there be a change in the debtor's mortgage payment for a reason not listed above?

         ■ No
         □ Yes         Attach a copy of any document describing the basis for the change, such as a repayment plan or loan modification agreement.
                       (Court approval may be required before the payment change can take effect.)

                       Reason for change: ________________________________________________________________________________

         Current mortgage payment                           New mortgage payment:




Official Form 410S1                                   Notice of Mortgage Payment Change                                                page 1
                 Case 20-12177               Doc         Filed 06/02/21 Entered 06/02/21 09:08:11                                Desc Main
                                                             document Page 2 of 5


Debtor 1 Isabel Gomez                                               Case number (if known) 20-12177
           Print Name        Middle Name   Last Name




 Part 4:      Sign Here


 The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and
 telephone number.

 Check the appropriate box.
      □ I am the creditor
      ■ I am the creditor’s authorized agent.

 I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
 information, and reasonable belief.

     /s/ Samantha C. San Jose_____                Date June 1, 2021_______________
     Signature



  Print             Samantha_________________C._________San Jose________                              Title   Authorized Agent for Creditor
                    First Name                    Middle Name      Last Name


  Company           Robertson, Anschutz, Schneid, Crane & Partners, PLLC


  Address           10700 Abbott’s Bridge Rd, Suite 170
                    Number       Street


                    Duluth GA 30097
                    City                                                State        ZIP Code

  Contact Phone     470-321-7112                                                                      Email ssanjose@raslg.com______________




Official Form 410S1                                    Notice of Mortgage Payment Change                                                      page 2
              Case 20-12177   Doc       Filed 06/02/21 Entered 06/02/21 09:08:11              Desc Main
                                            document Page 3 of 5
                                         CERTIFICATE OF SERVICE

               I HEREBY CERTIFY that on       June 2, 2021    , I electronically filed the foregoing with the Clerk of
Court using the CM/ECF system, and a true and correct copy has been served via United States Mail to the
following:

Isabel Gomez
343 Longwood Terrace
Mundelein, IL 60060

And via electronic mail to:

Alfredo J Garcia
Borges and Wu, LLC
105 W. Madison
23rd Floor
Chicago, IL 60602

Glenn B Stearns
801 Warrenville Road Suite 650
Lisle, IL 60532

Patrick S Layng
Office of the U.S. Trustee, Region 11
219 S Dearborn St
Room 873
Chicago, IL 60604

                                                  By: /s/ Esther Kudron
                                                             ekudron@raslg.com




Official Form 410S1                 Notice of Mortgage Payment Change                               page 3
Case 20-12177   Doc   Filed 06/02/21 Entered 06/02/21 09:08:11   Desc Main
                          document Page 4 of 5
Case 20-12177   Doc   Filed 06/02/21 Entered 06/02/21 09:08:11   Desc Main
                          document Page 5 of 5
